Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED MANAGEMENT RIGHTS AGREEMENT

THIS AMENDED AND RESTATED MANAGEMENT RIGHTS AGREEMENT (this “Agreement”) is
effective as of June 29, 2012, by and among GIP II-B Eagle AIV 1, L.P., a
Delaware limited partnership (the “Fund”), GIP II Eagle Holdings Partnership,
L.P., a Delaware limited partnership (“GIP II-Eagle Holdings”), GIP II Eagle 2
Holding, L.P., a Delaware limited partnership (“GIP II-Eagle 2”), GIP II Eagle
Acquisition Holdings GP, LLC, a Delaware limited liability company (“GIP II
Eagle Holdings GP”), Chesapeake Midstream Ventures, L.L.C., a Delaware limited
liability company (“CMV”), Chesapeake Midstream GP, L.L.C., a Delaware limited
liability company (the “General Partner”), Chesapeake Midstream Partners, L.P.,
a Delaware limited partnership (the “MLP”), and Chesapeake MLP Operating,
L.L.C., formerly known as Chesapeake Midstream Partners, L.L.C., a Delaware
limited liability company (the “Company”). Each of the foregoing is referred to
herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, pursuant to that certain Purchase Agreement (as amended from time to
time, the “First Company Purchase Agreement”), dated as of June 7, 2012, by and
among Chesapeake Midstream Holdings, L.L.C. (“CMH”), GIP II Eagle 1 Holding,
L.P., a Delaware limited partnership (“GIP II-Eagle 1”), GIP II-Eagle 2, and GIP
II Eagle 3 Holding, L.P., a Delaware limited partnership (“GIP II-Eagle 3” and,
collectively with GIP II-Eagle 1 and GIP II-Eagle 2, the “GIP II First Closing
Entities”), the GIP II First Closing Entities acquired (i) 28,099,946
Subordinated Units (as defined in the First Company Purchase Agreement) of the
MLP, and (ii) 500 CMV Units (as defined in the First Company Purchase Agreement)
of CMV;

WHEREAS, pursuant to that certain Purchase Agreement (as amended from time to
time, the “Second Company Purchase Agreement”), dated as of June 7, 2012, by and
between CMH and GIP II Eagle 4 Holding, L.P., a Delaware limited partnership
(“GIP II-Eagle 4”), GIP II-Eagle 4 agreed to acquire (i) 6,438,115 Subordinated
Units (as defined in the Second Company Purchase Agreement) of the MLP, and
(ii) 33,704,66 Common Units (as defined in the Second Company Purchase
Agreement) of the MLP;

WHEREAS, there is a Management Rights Agreement, dated as of June 15, 2012, by
and among the Fund, the GIP II First Closing Entities, CMV, the General Partner,
the MLP and the Company (the “Original MRA”);

WHEREAS, pursuant to that certain Contribution and Assignment Agreement, dated
as of June 25, 2012, by and among the GIP II First Closing Entities, GIP
II-Eagle 4 and GIP II-Eagle Holdings, the GIP II First Closing Entities
contributed the Subordinated Units and CMV Units so purchased to GIP II-Eagle
Holdings, and GIP II-Eagle 4 assigned its right to purchase under the Second
Company Purchase Agreement to GIP II-Eagle Holdings;

WHEREAS, on the date hereof, GIP II-Eagle Holdings is closing on the purchase of
the Subordinated Units and Common Units pursuant to the Second Company Purchase
Agreement;

WHEREAS, GIP II Eagle Holdings GP is the general partner of GIP II-Eagle
Holdings;



--------------------------------------------------------------------------------

WHEREAS, CMV is the sole owner and member of the General Partner;

WHEREAS, the General Partner conducts and manages the MLP’s business and
operations;

WHEREAS, the Fund is an owner of equity interests of GIP II-Eagle 2;

WHEREAS, each of CMV, the General Partner, the MLP and the Company wishes to
provide the Fund with certain rights, and to set forth their understanding with
regard to the operations, control and management of CMV, the General Partner,
the MLP and the Company, respectively;

WHEREAS, the Fund has requested to be granted, and each of CMV and the General
Partner has agreed to grant to the Fund, certain rights regarding the
designation of a member of the board of managers of CMV (the “CMV Board”) and
the board of managers of the General Partner;

WHEREAS, the Fund has requested to be granted, and each of CMV, the General
Partner, the MLP and the Company has agreed to grant to the Fund, the right to
review the books and records of each of CMV, the General Partner, the MLP, the
Company and the Company’s subsidiaries and the right to consult with management
of each of CMV, the General Partner, the MLP, the Company and the Company’s
subsidiaries regarding the operations of CMV, the General Partner, the MLP, the
Company and the Company’s subsidiaries; and

WHEREAS, the Parties desire that the Original MRA be amended and restated in its
entirety by this Agreement effective as of the Closing under the Second Company
Purchase Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

“Beneficial Ownership” means the power, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, to (i) vote, or
to direct the voting of, a security; and (ii) dispose, or to direct the
disposition of, such security. “Beneficially Owns” shall mean having Beneficial
Ownership.

“Books and Records” means the books and records of the applicable entity,
including without limitation, financial data (including projections) and
operating data covering each of such entities, their businesses, operations and
financial performance.

“CMV LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of CMV, as amended from time to time.

“CMV Manager” means a “Manager” within the meaning of the CMV LLC Agreement.

 

2



--------------------------------------------------------------------------------

“Company Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, as amended from time to time.

“General Partner Director” means a “Director” within the meaning of the GP
Agreement.

“GP Agreement” means the Amended and Restated Limited Liability Company
Agreement of the General Partner, as amended from time to time.

“MLP Agreement” means the First Amended and Restated Limited Partnership
Agreement of the MLP, as amended from time to time.

“Subsidiary” has the meaning set forth in the GP Agreement.

2. Board Rights.

(a) CMV Board Rights.

(i) The Parties hereby acknowledge, agree and reaffirm that GIP II-Eagle
Holdings has certain rights to designate CMV Manager(s) (any CMV Manager
designated by GIP II-Eagle Holdings, a “GIP II CMV Manager”) and alternatives to
such CMV Manager(s) (a “CMV Alternate”) in the event such CMV Manager is unable
to attend to or is otherwise not present at any meeting of the CMV Board, in
each case to the extent provided in the CMV LLC Agreement.

(ii) GIP II Eagle Holdings GP hereby agrees that the Fund shall have the right
to designate one GIP II CMV Manager and one CMV Alternate thereto.

(b) General Partner Board Rights.

(i) The Parties hereby acknowledge, agree and reaffirm that GIP II-Eagle
Holdings has certain rights to designate General Partner Director(s) to the
extent provided in the CMV LLC Agreement and/or the GP Agreement (any General
Partner Director designated by GIP II-Eagle Holdings, a “GIP II GP Director”).

(ii) GIP II Eagle Holdings GP hereby agrees that the Fund shall have the right
to designate one GIP II GP Director.

3. Information, Inspection and Consultation Rights.

(a) Each of CMV, the General Partner, the MLP and the Company shall keep or
cause to be kept at the principal office of such entity appropriate books and
records with respect to their respective businesses in accordance with the CMV
LLC Agreement, the GP Agreement, the MLP Agreement and the Company Agreement, as
applicable. Except to the extent necessary to preserve attorney-client or
similar privilege of CMV, the General Partner, the MLP or the Company, as
applicable, each of CMV, the General Partner, the MLP and the Company shall, and
shall cause their Subsidiaries to, provide the Fund with reasonable access to
all Books and Records of such entity and its Subsidiaries and allow the Fund to
make copies and abstracts thereof at the Fund’s expense.

 

3



--------------------------------------------------------------------------------

(b) At the Fund’s request, (i) CMV shall deliver or cause to be delivered to the
Fund any and all reports set forth in Section 6.2 of the CMV LLC Agreement (or
any successor provision), (ii) the General Partner shall deliver or cause to be
delivered to the Fund any and all reports set forth in Section 6.2 of the GP
Agreement (or any successor provision), (iii) the MLP shall deliver or cause to
be delivered to the Fund any and all reports set forth in Section 8.3 of the MLP
Agreement (or any successor provision), and (iv) the Company shall deliver or
cause to be delivered to the Fund such similar financial statements or reports
with respect to the Company as may reasonably be requested by the Fund.

(c) Except to the extent necessary to preserve attorney-client or similar
privilege of CMV, the General Partner, the MLP or the Company, as applicable,
each of CMV, the General Partner, the MLP and the Company hereby agrees that the
Fund, and any accountants, attorneys, financial advisors and other
representatives of the Fund, may from time to time at the Fund’s sole expense
for any reasonable purpose, visit and inspect the properties of such entity,
examine (and make copies and extracts of) such entity’s books, records and
documents of any kind, and discuss the affairs of such entity with its
employees, independent accountants, all at such reasonable times as the Fund may
request upon reasonable notice.

(d) Each of CMV, the General Partner, the MLP and the Company hereby agrees that
the Fund shall have the right to consult from time to time with management of
such entity and its subsidiaries at their respective places of business
regarding the affairs, finances and accounts of such entity, at such reasonable
times as may be reasonably requested by the Fund.

(e) Nothing contained herein shall in any way limit or abridge any other rights
that the Fund (or any affiliate thereof) may have with respect to the financial
condition, operations, business or corporate affairs of any of CMV, the General
Partner, the MLP or the Company pursuant to any other agreement, including,
without limitation, the CMV LLC Agreement, the GP Agreement, the MLP Agreement
and the Company Agreement.

4. Acceptance and Acknowledgment.

Each of CMV, the General Partner, the MLP and the Company hereby acknowledges
and agrees to the rights granted to the Fund hereunder. Each of CMV, the General
Partner, the MLP and the Company further acknowledges and agrees that the Fund
shall have the right, in its sole discretion, to delegate to one or more
individuals or other persons who are affiliates of the members of the Fund (the
“GIP II Members”) the right and authority to exercise the Fund’s management
rights hereunder.

5. Miscellaneous.

(a) Each Party agrees to execute and deliver such documents and take such
further actions as may be necessary or desirable to effect the purposes and
objectives of this Agreement.

(b) The rights granted under this Agreement are intended to satisfy the
requirement of management rights for purposes of qualifying the Fund’s direct
and indirect ownership interests in each of CMV, the General Partner, the MLP
and the Company as a “venture capital investment” for purposes of the
regulations issued by the United States Department of Labor at
Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the United States
Code of

 

4



--------------------------------------------------------------------------------

Federal Regulations (the “Plan Asset Regulation”), to the extent that such
ownership interests may be considered ownership interests in operating companies
(other than venture capital operating companies), within the meaning of the Plan
Asset Regulation. If the Fund subsequently determines that such rights are not
satisfactory for such purposes, the Parties shall reasonably cooperate in good
faith to agree upon mutually satisfactory management rights that are intended by
the Fund and all other entities affiliated therewith to satisfy the Plan Asset
Regulation.

(c) This Agreement shall automatically terminate with respect to CMV, the
General Partner, the MLP or the Company, as applicable, at such time as any
affiliate of the Fund ceases to Beneficially Own any equity interests in such
entity.

(d) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if sent by recognized overnight delivery
service, return receipt requested, to the following Parties at the following
addresses or to such other parties and at such other addresses as shall be
specified by like notices:

if to the Fund or GIP II-Eagle Holdings, GIP II Eagle Holdings GP or the GIP II
Members, at:

Global Infrastructure Management, LLC

12 East 49th Street, 38th Floor

New York, NY 10017

Attn: William Brilliant

Fax: (646) 282-1580

with a copy to:

Global Infrastructure Management LLP

The Peak

5 Wilton Road

London

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Edward Sonnenschein

 Andrea Schwartzman

Fax: (212) 751-4864

if to CMV, the General Partner, the MLP or the Company, at:

Chesapeake Midstream GP, L.L.C.

900 N.W. 63rd Street

 

5



--------------------------------------------------------------------------------

Oklahoma City, Oklahoma 73118

Attn: J. Mike Stice

Fax: (405) 849-6134

with a copy to:

Global Infrastructure Management, LLC

12 East 49th Street, 38th Floor

New York, NY 10017

Attn: William Brilliant

Fax: (646) 282-1580

with a copy to:

Global Infrastructure Management LLP

The Peak

5 Wilton Road

London

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Edward Sonnenschein

 David Taub

Fax: (212) 751-4864

Notice so given shall be deemed to be given and received on the second business
day after sending by recognized overnight delivery service, return receipt
requested.

(e) The Parties acknowledge and agree that the breach of the provisions of this
Agreement by any Party could not be adequately compensated with monetary
damages, and the Parties agree, accordingly, that injunctive relief and specific
performance shall be appropriate remedies to enforce the provisions of this
Agreement and waive any claim or defense that there is an adequate remedy at law
for such breach; provided, however, that nothing herein shall limit the remedies
herein, legal or equitable, otherwise available and all remedies herein are in
addition to any remedies available at law or otherwise.

(f) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable under any applicable law, then such contravention or invalidity
shall not invalidate the entire Agreement. Such provision shall be deemed to be
modified to the extent necessary to render it legal, valid and enforceable, and
if no such modification shall render it legal, valid and enforceable then this
Agreement shall be construed as if not containing the provision held to be
invalid, and the rights and obligations of the Parties shall be construed and
enforced accordingly.

 

6



--------------------------------------------------------------------------------

(g) This Agreement shall inure to the benefit of, and be binding upon, the
Parties, and their respective successors and permitted assigns (including,
without limitation, the GIP II Members).

(h) The Fund agrees to hold in confidence and not disclose to any third party
(other than its general partner, management company, legal counsel and
accountants) any confidential information provided to or learned by the Fund in
connection with the Fund’s rights under this Agreement; provided, however, that
such information may be disclosed to the GIP II Members so long as one or more
of the GIP II Members Beneficially Owns any equity interest in any of CMV, the
General Partner, the MLP or the Company.

(i) The headings of the sections and paragraphs of this Agreement have been
inserted for convenience of reference only and do not constitute a part of this
Agreement.

(j) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to principles of conflicts of laws.

(k) The Parties agree that the provisions of Article XI of the Second Company
Purchase Agreement are hereby incorporated into this Agreement as if set forth
fully herein and shall apply to this Agreement mutatis mutandis as if set forth
in full herein.

(l) This Agreement may be executed in any number of counterparts and by the
Parties hereto in separate counterparts, with the same effect as if each Party
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

(m) When the context requires, the gender of all words used herein shall include
the masculine, feminine and neuter, and the number of all words shall include
the singular and plural.

(n) Effective as of the Closing under the Second Company Purchase Agreement,
this Agreement replaces and supersedes the Original MRA and the Director
Agreement, dated as of June 25, 2012, by and among the Fund, GIP II-Eagle
Holdings, GIP II-Eagle 2, GIP II Eagle Holdings GP and CMV.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Management Rights Agreement to
be executed as of the date first above written.

 

CHESAPEAKE MIDSTREAM VENTURES, L.L.C. By:   /s/ J. Mike Stice  

 

Name:   J. Mike Stice Title:   Chief Executive Officer CHESAPEAKE MIDSTREAM GP,
L.L.C. By:   /s/ J. Mike Stice  

 

Name:   J. Mike Stice Title:   Chief Executive Officer CHESAPEAKE MIDSTREAM
PARTNERS, L.P. By: Chesapeake Midstream GP, L.L.C, its General Partner By:   /s/
J. Mike Stice  

 

Name:   J. Mike Stice Title:   Chief Executive Officer CHESAPEAKE MLP OPERATING,
L.L.C. By:   /s/ J. Mike Stice  

 

Name:   J. Mike Stice Title:   Chief Executive Officer

Signature Page to Management Rights Agreement



--------------------------------------------------------------------------------

GIP II-B EAGLE AIV 1, L.P. By: Global Infrastructure GP II, L.P., its general
partner By: Global Infrastructure Investors II, LLC, its general partner By:  
/s/ Mark Levitt  

 

Name:   Mark Levitt Title:   Secretary

 

GIP II EAGLE HOLDINGS PARTNERSHIP, L.P. By: GIP II Eagle Acquisition Holdings
GP, LLC, its general partner By:   /s/ Mark Levitt Name:   Mark Levitt Title:  
Officer GIP II EAGLE 2 HOLDING, L.P. By: GIP II Eagle 2 Holding GP, LLC, its
general partner By:   /s/ Mark Levitt Name:   Mark Levitt Title:   Manager

Signature Page to Management Rights Agreement



--------------------------------------------------------------------------------

GIP II EAGLE ACQUISITION HOLDINGS GP,
LLC By:   /s/ Mark Levitt  

 

Name:   Mark Levitt Title:   Officer

Signature Page to Management Rights Agreement